              Case 2:20-cv-01753-RSM Document 15 Filed 04/13/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RONALD RICHARD BROWN ,

 9                              Petitioner,                 CASE NO. 2:20-cv-01753-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11   DONALD HOLBROOK,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, all objections or responses, and the remaining record, the Court

15   finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The case is dismissed with prejudice, and issuance of a certificate of appealability

18   is denied.

19          (3)     The Clerk is directed to send copies of this Order to the parties.

20          Dated this 13th day of April, 2021.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
